Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 12, Claims 1 and 12 recite a method and system “using a machine-learning algorithm implemented on a computing device.”  However, it is unclear which limitations, if any, actually utilize the machine-learning algorithm, as none of the subsequent steps recite limitations that inherently require the use of a machine-learning algorithm.  Appropriate correction is required.

Regarding Claims 5-7, Claims 5-7 recite “computer vision engines,” e.g. see line 3 of Claim 5.  Paragraphs [0038]-[0039] of the present Specification disclose the usage of “trained” computer vision algorithms, and paragraph [0042] of the present Specification states that a “computer vision algorithm can be based on a trained machine learning model, e.g., an anomaly detection model or convolutional neural network.”  Hence, the computer vision engines are interpreted as machine learning algorithms.  However, it is unclear if the claimed computer vision algorithms are separate and/or different from the “utilized” machine-learning algorithm recited in independent Claim 1.

Dependent Claims 2-4, 8-11, and 13-14 are also rejected under 35 U.S.C. 112(b) due to their dependence from independent Claims 1 and 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 



Step 1
Claims 1-14 are within the four statutory categories.  Claims 1-11 are drawn to a method for identifying personalized skincare products, which is within the four statutory categories (i.e. process).  Claims 12-14 are drawn to a system for identifying personalized skincare products, which is within the four statutory categories (i.e. machine).

Prong 1 of Step 2A
Claim 1 recites: A computerized method of formulating first and second skin care products for a user using a machine-learning algorithm implemented on a computing device, the method comprising: 
receiving, by the computing device, one or more first data inputs reflecting dermal information of the user; 
generating, by the computing device, based on the one or more first data inputs, a first skin health data set for the user, the first skin health data set including one or more normalized scores reflecting the one or more first data inputs; 
storing, by the computing device, the first skin health data set in first storage in electronic communication with the computing device; 
determining, by the computing device, a first skincare product formulation based on the first skin health data set; 
storing, by the computing device, the first skincare product formulation in second storage in electronic communication with the computing device; 
receiving, by the computing device, one or more second data inputs reflecting changes in the first data inputs after use of a first skincare product based on the first skincare product formulation; 
generating, by the computing device, based on the one or more first data inputs and one or more second data inputs, a second skin health data set for the user; 
storing, by the computing device, the second skin health data set in third storage in electronic communication with the computing device; 
determining, by the computing device, a second skincare product formulation based on the second skin health data set; and 
storing, by the computing device, the second skincare product formulation in fourth storage in electronic communication with the computing device.  
The limitations of receiving first data inputs reflecting dermal information of a user, generating the first skin health data set, determining a first skincare product formulation based on the first skin health data set, receiving second data inputs reflecting changes in the first data inputs based on the usage of the first skincare product formulation, and generating a second skin health data set, determining a second skincare product formulation based on the second skin health data set, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case receiving data, processing the received data in order to make a recommendation, observing changes resulting from the implementation of the recommendation, and then providing an updated recommendation based on the observed changes is reasonably interpreted as at least an “evaluation”), e.g. see MPEP 
Furthermore, the abstract idea for Claims 12-14 is identical as the abstract idea for Claims 1-11 because the only difference between Claims 1 and 12 is that Claim 1 recites a method, whereas Claim 12 recites a system and its associated structural elements.
Dependent Claims 2-11 and 13-14 include other limitations, for example Claims 2-4 and 8-11 recite sources for the first data inputs, Claims 5-7 recite specific types of data to be processed and specific techniques for processing the data, and Claims 13-14 recite additional structural limitations and particular communication links between the structural limitations, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-11, and 13-14 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 12.

Prong 2 of Step 2A
Claims 1-14 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a computing system and its associated structural elements, which amounts to merely invoking a computer as a tool
generally link the abstract idea to a particular technological environment or field of use – for example, particularly limiting the data processed to dermal information, which amounts to limiting the abstract idea to the field of skincare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of storing the first skin health data set, the first skincare product formulation, the second skin health data set, and the second skincare product formulation, does not add a meaningful limitation to the mental process of determining a skincare product, as the storage steps are merely intermediate steps executed in order to retrieve the data again at a later time in order to re-evaluate the determination, see MPEP 2106.05(g).
Additionally, dependent Claims 2-11 and 13-14 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the additional structural limitations of dependent Claim 13-14), generally linking the abstract idea to a particular technological environment or field of use (e.g. the particular types of data recited in dependent Claims 5-7), and/or adding insignificant extra-solution activity to the abstract idea (e.g. the recitation of the source of the data recited in dependent Claims 2-4 and 8-11), and/or do not include any additional elements beyond those already recited in independent Claims 1 and 12, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
The Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0061]-[0066] of the Specification discloses that the additional elements (i.e. the structural elements) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receive and process data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. skincare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of the first skin health data set, the first skincare product formulation, the second skin health data set, and the second skincare product formulation data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing the first skin health data set, the first skincare product formulation, the second skin health data set, and the second skincare product formulation data in a database and/or electronic memory, and retrieving the data from storage in order to generate the second skin health data set and determine the second skincare product formulation;
Dependent Claims 2-11 and 13-14 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly amount to mere instructions to apply the exception (e.g. the additional structural elements recited in dependent Claims 13-14), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or 
Therefore, whether taken individually or as an ordered combination, Claims 1-14 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich (Pub. No. US 2012/0321759) in view of Kamen (Pub. No. US 2009/0280150), further in view of Findlay (Pub. No. US 2010/0299155).

Regarding Claim 1, Marinkovich discloses the following:  A computerized method of formulating first and second skin care products for a user using a machine-learning algorithm implemented on a computing device (The system may utilize artificial neural , the method comprising: 
receiving, by the computing device, one or more first data inputs reflecting dermal information of the user (The system includes a computing device that receives data regarding a user’s skin, e.g. see paragraph [0350], Fig. 1.);  
storing, by the computing device, the first skin health data set in first storage in electronic communication with the computing device (The system stores the user skin data as part of a skin health record (i.e. a first skin health data set) in data storage comprising a plurality of memories including internal and external memory, e.g. see paragraphs [0349]-[0350], Fig. 1.); 
determining, by the computing device, a first skincare product formulation based on the first skin health data set (The system determines ingredients for a personalized skin care product based on the obtained user data and mixes the ingredients to create the product, e.g. see paragraphs [0352], [0423], [0463], and [0526].); 
storing, by the computing device, the first skincare product formulation in second storage in electronic communication with the computing device (The personalized product determination may be stored in a personalized manufacturing record (i.e. a second storage), e.g. see paragraph [0352], Fig. 1.); 
But Marinkovich does not explicitly teach the following:
(A)	generating, by the computing device, based on the one or more first data inputs, a first skin health data set for the user, the first skin health data set including one or more normalized scores reflecting the one or more first data inputs;
(B)	receiving, by the computing device, one or more second data inputs reflecting changes in the first data inputs after use of a first skincare product based on the first skincare product formulation; 
(C)	generating, by the computing device, based on the one or more first data inputs and one or more second data inputs, a second skin health data set for the user; 
(D)	storing, by the computing device, the second skin health data set in third storage in electronic communication with the computing device; 
(E)	determining, by the computing device, a second skincare product formulation based on the second skin health data set; and 
(F)	storing, by the computing device, the second skincare product formulation in fourth storage in electronic communication with the computing device.
(A)	Kamen teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to determine a user’s skin profile indicative of the conditions of the user’s skin, wherein the skin profile includes various skin metrics (i.e. first data inputs), such as dryness, oiliness, and skin tone, e.g. see paragraph [0021].  Furthermore, the system may normalize the skin metrics (i.e. to create a first skin health data set) based on any factor that may have an impact on the user’s skin conditions, such as the user’s age, e.g. see paragraph [0021].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Marinkovich to incorporate the generation of 
(B)-(F)		Findlay teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to receive updates to the patient data (i.e. second data inputs) including an indication how the patient has responded to receiving a particular treatment (i.e. reflecting changes in the first data inputs after use of the first skincare product formulation), wherein the updated data is added to diagnostic information (i.e. a second skin health data set) for the patient, wherein the recommended treatment may be changed based on diagnostic information indicating that the patient did not respond well to a previous treatment, and wherein the system stores a record of treatments for the patient, e.g. see paragraphs [0054] and [0128].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Marinkovich to incorporate the updating of the patient data and the updated treatment recommendation as taught by Findlay in order to improve future recommendations for treatment and ensure that patients respond well to treatment, e.g. see Findlay paragraph [0128], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 8, the combination of Marinkovich, Kamen, and Findlay teaches the limitations of Claim 1, and Marinkovich further teaches the following:
The method of claim 1 wherein the first data inputs include information reflecting at least one of temperature, humidity, or environmental ultraviolet index of the user's location (The system may obtain environmental parameters including humidity, temperature, and UV index, e.g. see Marinkovich paragraph [0410].). 

Regarding Claim 9, the combination of Marinkovich, Kamen, and Findlay teaches the limitations of Claim 1, and Marinkovich further teaches the following:
The method of claim 1 wherein the first data inputs include information reflecting at least one of user genetics, medical history, diet, water intake, smoking habits, known allergies, alcohol habits, sleep quality, stress levels, time spent in front of electronic screens, or sun exposure (The system may obtain user genetic parameters, smoking habits, and sleep data, e.g. see Marinkovich paragraphs [0431], [0501], [0508], and [0521].). 

Regarding Claim 10, the combination of Marinkovich, Kamen, and Findlay teaches the limitations of Claim 1, and Marinkovich further teaches the following:
The method of claim 1 wherein the first data inputs include information reflecting at least one of a user-reported assessment of skin health, skin care product usage, past skin care product usage, past skin reactions, skin care goals, skin care concerns, skin care absorption or texture preferences (The system may obtain a user goal, a user history or skin concerns, e.g. see Marinkovich paragraphs [0350] and [0525]-[0526].). 

Regarding Claim 11, the combination of Marinkovich, Kamen, and Findlay teaches the limitations of Claim 1, and Marinkovich further teaches the following:
The method of claim 1 wherein the first data inputs include at least one of an elasticity measurement of the user's skin, a wrinkle measurement of the user's skin, or a surface pH level of the user's skin (The system may data regarding a user’s skin elasticity and wrinkles, e.g. see Marinkovich paragraphs [0073] and [0104].). 

Regarding Claim 12, Marinkovich discloses the following:  A computing system for formulating a skincare product for a user using a machine-learning algorithm implemented on a computing device (The system may utilize artificial neural networks to determine a skin product for a user, e.g. see paragraphs [0425]-[0426].), the system comprising:
the computing device (The system includes various hardware including various computing devices, e.g. see paragraphs [0340] and [0350].), configured to: 
receive one or more first data inputs reflecting dermal information of the user (The system includes a user computing device that receives data regarding a user’s skin, e.g. see paragraph [0350], Fig. 1.); 
store the first skin health data set in first storage in electronic communication with the computing device (The system stores the user skin data as part of a skin health record (i.e. a first skin health data set) in data storage comprising a plurality of memories including internal and external memory, e.g. see paragraphs [0349]-[0350], Fig. 1.); 
determine a first skincare product formulation based on the first skin health data set (The system determines ingredients for a personalized skin care product based on the obtained user data and mixes the ingredients to create the product, e.g. see paragraphs [0352], [0423], [0463], and [0526].); 
store the first skincare product formulation in second storage in electronic communication with the computing device; receive one or more second data inputs reflecting changes in the first data inputs after use of a first skincare product based on the first skincare product formulation (The system stores the user skin data as part of a skin health record (i.e. a first skin health data set) in data storage comprising a plurality of memories including internal and external memory, e.g. see paragraphs [0349]-[0350], Fig. 1.); 
But Marinkovich does not explicitly teach the following:
(A)	generate, based on the one or more first data inputs, a first skin health data set for the user, the first skin health data set including one or more normalized scores reflecting the one or more first data inputs;
(B)	generate, based on the one or more first data inputs and one or more second data inputs, a second skin health data set for the user; 
(C)	store the second skin health data set in third storage in electronic communication with the computing device; 
(D)	determine a second skincare product formulation based on the second skin health data set; and 
(E)	store the second skincare product formulation in fourth storage in electronic communication with the computing device.
(A)	Kamen teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to determine a user’s skin profile indicative of the conditions of the user’s skin, wherein the skin profile includes various skin metrics (i.e. first data inputs), such as dryness, oiliness, and skin tone, e.g. see paragraph [0021].  Furthermore, the system may normalize the skin metrics (i.e. to create a first skin health data set) based on any factor that may have an impact on the user’s skin conditions, such as the user’s age, e.g. see paragraph [0021].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Marinkovich to incorporate the generation of the first skin health data set by normalizing the first data inputs as taught by Findlay in order to improve future recommendations for treatment and ensure that patients respond well to treatment, e.g. see Findlay paragraph [0128], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)-(E)		Findlay teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to receive updates to the patient data (i.e. second data inputs) including an indication how the patient has responded to receiving a particular treatment, wherein the updated data is added to diagnostic information (i.e. a second skin health data set) for the patient, wherein the recommended treatment may be changed based on diagnostic information indicating that the patient did not respond well to a previous treatment, and wherein the system stores a record of treatments for the patient, e.g. see paragraphs [0054] and [0128].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Marinkovich to incorporate the updating of 

Regarding Claim 13, the combination of Marinkovich, Kamen, and Findlay teaches the limitations of Claim 12, and Marinkovich further teaches the following:
The system of claim 12 further including a user computing device in electronic communication with the computing device, wherein the user computing device is configured to collect and provide the data inputs to the computing device (The system includes a user computing device that transmits the patient data to the computing device, e.g. see Marinkovich paragraphs [0340], and [0350], Fig. 1.). 

Regarding Claim 14, the combination of Marinkovich, Kamen, and Findlay teaches the limitations of Claim 12, and Marinkovich further teaches the following:
The system of claim 12 wherein the first, second, third and fourth storage are included in a database in electronic communication with the computing device (The storage containing the skin health data is in communication with the computing device, e.g. see Marinkovich paragraphs [0340], and [0350], Fig. 1.). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marinkovich, Kamen, and Findlay in view of Negishi (Pub. No. US 2006/0229912).

Regarding Claim 2, the combination of Marinkovich, Kamen, and Findlay teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The method of claim 1 wherein the first data inputs include one or more hydration level measurements of the user's skin taken using a corneocyte test.
(A)	Negishi teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to perform a skin test on a user in order to obtain various skin data from the user, for example the hydration level of the user’s skin, e.g. see paragraphs [0129], [0178], and [0191], Figs. 6, 8, and 11. Furthermore, the hydration level of the user’s skin is determined based on the way horny layer cells (i.e. corneocytes) peel, e.g. see paragraphs [0130] and [0193].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Marinkovich, Kamen, and Findlay to incorporate obtaining the patient hydration level from a corneocyte test as taught by Negishi in order to aid a patient in selecting cosmetics to benefit the health of the patient’s skin, e.g. see Negishi paragraph [0004], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 3, the combination of Marinkovich, Kamen, and Findlay teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The method of claim 1 wherein the first data inputs include one or more oil level measurements of the user's skin taken using a sebum test.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Marinkovich, Kamen, and Findlay to incorporate obtaining the patient skin oiliness level from a sebum test as taught by Negishi in order to aid a patient in selecting cosmetics to benefit the health of the patient’s skin, e.g. see Negishi paragraph [0004], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 4, the combination of Marinkovich, Kamen, and Findlay teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The method of claim 1 wherein the first data inputs include a photograph of the user's skin taken using a camera and reflecting a set of skin concerns.
(A)	Negishi teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to perform a skin test on a user in order to obtain various skin data from the user, for example a discoloration, e.g. see paragraphs [0129], [0170], [0191], and [0197], Figs. 6, 8, 11, and 13. Furthermore, the test administered to the user may include 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Marinkovich, Kamen, and Findlay to incorporate obtaining the patient skin image as taught by Negishi in order to aid a patient in selecting cosmetics to benefit the health of the patient’s skin, e.g. see Negishi paragraph [0004], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marinkovich, Kamen, Findlay, and Negishi in view of Amir (Pub. No. US 2006/0229912).

Regarding Claim 5, the combination of Marinkovich, Kamen, Findlay, and Negishi teaches the limitations of Claim 2, but does not explicitly teach the following:
(A)	The method of claim 2 further including determining, by the computing device, based on the one or more hydration level measurements, a normalized hydration index score using a first computer vision engine trained on a data set of corneocyte test results.
(A)	Amir teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a patient’s skin status, wherein the calculated skin status may be a normalized value, e.g. see paragraph [0113]. Furthermore, calculated skin status may be calculated by utilizing a trained machine learning algorithm (i.e. a computer vision 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Marinkovich, Kamen, Findlay, and Negishi to incorporate obtaining a normalized value as a result of utilizing a trained machine learning algorithm as taught by Amir in order to determine the treatment most likely to succeed for the patient, e.g. see Amir paragraph [0043], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 6, the combination of Marinkovich, Kamen, Findlay, and Negishi teaches the limitations of Claim 3, but does not explicitly teach the following:
(A)	The method of claim 3 further including determining, by the computing device, based on the one or more oil level measurements, a normalized oil index score using a second computer vision engine trained on a data set of sebum test results.
(A)	Amir teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a patient’s skin status, wherein the calculated skin status may be a normalized value, e.g. see paragraph [0113]. Furthermore, calculated skin status may be calculated by utilizing a trained machine learning algorithm (i.e. a computer vision engine), e.g. see paragraphs [0005] and [0021], to determine the treatment most likely to succeed for the patient.
prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Marinkovich, Kamen, Findlay, and Negishi to incorporate obtaining a normalized value as a result of utilizing a trained machine learning algorithm as taught by Amir in order to determine the treatment most likely to succeed for the patient, e.g. see Amir paragraph [0043], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marinkovich, Kamen, Findlay, and Negishi, in view of Amir, further in view of Sherman (Pub. No. US 2017/0270593) and Petkov (Pub. No. US 2017/0262598).
Regarding Claim 7, the combination of Marinkovich, Kamen, Findlay, and Negishi teaches the limitations of Claim 4, but does not explicitly teach the following:
(A)	The method of claim 4 further including determining, by the computing device, a set of normalized severity scores corresponding to a set of skin concerns of the user using a third computer vision engine 
(B)	wherein the third computer vision engine is trained on an anomaly detection model or a convolutional neural network, and
(B)	the third computer vision engine making one or more illumination adjustments of the photograph.
(A)	Amir teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a patient’s skin status, wherein the calculated skin status may be a normalized value, e.g. see paragraph [0113]. Furthermore, calculated skin 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Marinkovich, Kamen, Findlay, and Negishi to incorporate obtaining a normalized value as a result of utilizing a trained machine learning algorithm as taught by Amir in order to determine the treatment most likely to succeed for the patient, e.g. see Amir paragraph [0043], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Examiner firstly notes that paragraph [0042] of the present Specification discloses that “the computer vision engine can be based on a trained machine learning model, e.g. an anomaly detection model or a convolutional neural network.”  Hence, given the broadest reasonable interpretation in view of the disclosures of the Specification, the computer vision engine is interpreted as any type of algorithm that utilizes an anomaly detection model and/or a convolutional neural network for a specific purpose, because the application of an anomaly detection model and/or a convolutional neural network is “based” on the training performed on the models.
Sherman teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to train a convolutional neural network (CNN), e.g. see paragraphs [0040]-[0045], wherein the trained CNN is then applied for the purposes of predicting the age of a user, e.g. see paragraph [0046] – that is, the trained CNN, when applied, is interpreted as the 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Marinkovich, Kamen, Findlay, and Negishi to incorporate the trained CNN as taught by Sherman in order to determine improve the accuracy of the skin analysis, e.g. see Sherman paragraphs [0031] and [0043], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)	Petkov teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a machine learning model (i.e. a computer vision engine) that is trained to output settings for rendering parameters of images, e.g. see paragraphs [0045]-[0046] and [0067], Figs. 1-2, wherein the output rendering parameters include lighting design parameters, e.g. see paragraphs [0047] and [0051].  Furthermore, the system produces an image based on the rendering parameters of the machine learning model, e.g. see paragraph [0075], Fig. 2, to provide consistent imaging.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Marinkovich, Kamen, Findlay, and Negishi to incorporate utilizing the machine learning algorithm to adjust the illumination of an image as taught by Petkov in order to provide consistent imaging, e.g. see Petkov paragraph [0006], and because doing so could be performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Adamson, Adewole, “Machine Learning and Health Care Disparities in Dermatology,” JAMA Dermatology, November 2018, Volume 154, Number 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOHN P GO/Primary Examiner, Art Unit 3686